Citation Nr: 0205019	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  97-10 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly pension (SMP).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

The current appeal arose from a February 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to SMP.  

In August 1997 and March 2000 the Board of Veterans' Appeals 
(Board) remanded the case to the RO for additional 
development.  

In December 2001 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's nonservice-connected disabilities are post-
traumatic stress disorder (PTSD), rated as 50 percent 
disabling; enucleation of the left eye, rated as 40 percent 
disabling; left ulnar paralysis, rated as 30 percent 
disabling; limitation of the right knee with arthritis, rated 
as 30 percent disabling; amputation of a toe, rated as 20 
percent disabling; impairment of the right forearm, rated as 
10 percent disabling; residuals of a fractured jaw, rated as 
10 percent disabling, a cervical spine condition and low back 
pain, rated as 10 percent disabling, and sciatica with 
radiating pain to the buttock and right leg, rated as 10 
percent disabling.  The combined schedular evaluation for 
pension purposes is 90 percent (bilateral factor considered).




3.  The veteran's disabilities do not render him unable to 
care for his daily personal needs without assistance from 
others, or unable to protect himself from the hazards and 
dangers of daily living on a regular basis.  

4.  The veteran does not have a single permanent disability 
rated 100 percent disabling, nor do his disabilities 
substantially confine him to his dwelling, the immediate 
premises, a ward or clinical area of an institution.  


CONCLUSION OF LAW

The criteria for entitlement to SMP have not been met.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.351, 3.352 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is seeking additional pension benefits.  The 
record shows that he was awarded pension benefits from March 
30, 1989.  

Subsequent to the March 2000 remand, the RO provided the 
veteran with a supplemental statement of the case that noted 
that there was an increase in the severity of some of his 
nonservice-connected disabilities.  

As a result of these increases, and with review of additional 
rating decisions of record, the veteran's disabilities are 
described as follows:  PTSD, rated as 50 percent disabling; 
enucleation of the left eye, rated as 40 percent disabling; 
left ulnar paralysis, rated as 30 percent disabling; 
limitation of the right knee with arthritis, rated as 30 
percent disabling; amputation of a toe, rated as 20 percent 
disabling; impairment of the right forearm, rated as 10 
percent disabling; residuals of a fractured jaw, rated as 10 
percent disabling, a cervical spine condition and low back 
pain, rated as 10 percent disabling, and sciatica with 
radiating pain to the buttock and right leg, rated as 10 
percent disabling.  

A review of the record reflects that the veteran was involved 
in an automobile accident in 1979 which resulted in a closed 
head injury with concussion, right peripheral palsy, and 
sciatica.  In an August 1989 rating determination, the RO 
determined that he met the schedular requirements for pension 
as a result of his numerous nonservice-connected 
disabilities.  

When examined by VA in August 1993, the veteran reported a 
shooting pain that went from his buttock to the back of the 
right leg.  He said that he had fallen 4 or 5 times in 1992 
and once in 1993, up to the time of this examination.  He 
also said that he used a four-point walker for ambulation.  
At home, he used a wheelchair when his pain was at its worse.  
Right leg flexion was to 80 degrees, and right knee X-ray 
showed osteoarthritis due to fracture.  

At the time of VA examinations in January 1997, it was noted 
that the veteran had worn a left eye prosthesis since 1980.  
Uncorrected vision in the remaining right eye was 20/25, 
near, and 20/20, far.  There was no diplopia and no visual 
field deficit of the right eye.  The examiner also noted that 
the car accident resulted in multiple other injuries to 
include the right lower extremity and left upper extremity.  

On general examination the appellant reported that he had 
difficulty walking with the right leg becoming painful and 
occasionally giving way.  He also had back pain when walking 
more than 20 feet.  He used a walker and walked with an 
extremely slight limp.  He did not take showers as he feared 
falling.  He lived with his wife who was employed, but it was 
noted that she was unable to go to a hardware store to 
purchase him a shower chair as she was unable to walk around 
the store.  The veteran came to this examination alone and 
arrived in a cab.  Extension of the right lower extremity 
lacked 5% of normal.  There was visible atrophy of the right 
calf.  

Ankle flexion strength was 5/5 and extension was 3/5.  He 
only walked outside to "get air" and spend his day reading 
and watching television.  He had a wheelchair at home, but 
indicated that he did not use it.  Examination of the left 
upper extremity showed very weak grip of the 4th and 5th 
fingers with atrophy of the ulnar side of the left upper 
extremity below the elbow.  There was deviation of the 
mandible to the right and diminished muscle bulk in the right 
cheek.  There was poor dental hygiene with many missing 
teeth.  There was a history of a kidney stone in 1996 and 
hypertension, by history, not now present.  The examiner 
noted that the veteran was able to take care of bathroom 
needs.  

At an August 1997 VA examination the veteran indicated that 
his daily activities were limited due to his physical 
problems stemming from his 1979 auto accident which included 
a broken leg, a severed nerve in his arm, a broken jaw, loss 
of his left eye, and the loss of many teeth.  He stated that 
he continued to have headaches, back and leg pain, and pain 
behind his left eye.  He said that a friend came to see him 
in the mornings to check on him and occasionally take him to 
his place of business to give him something to do.  He had 
hired someone to clean his house and do his laundry, and make 
his meals for him.  He spent most of his time reading and 
watching television.  

As requested by the Board in March 2000, the veteran 
underwent numerous VA examinations in early 2001.  A VA 
psychiatrist confirmed the diagnosis of PTSD.  The veteran 
was described as having a depressed mood, feelings of 
suspiciousness, difficulty sleeping, and frequent nightmares.  
He also was fearful and hypervigilant, had problems with 
concentration and loss of interest to socialize or get 
involved in regular activities.  His Global Assessment of 
Functioning (GAF) score was 45.  

On visual examination, his left eye condition remained 
unchanged, but on orthopedic examination, it was noted that 
he had a left facial droop on the right cheek.  The left eye 
had a dropped upper lid.  The mandible showed the right 
temporomandibular joint with pain on movement.  The left face 
had superficial numbness of the skin sensory through pin 
prick.  

As to his cervical spine, the veteran said that at rest there 
was no pain or tenderness  However, with range of motion, 
there was some pain.  Cervical flexion was to 70 degrees and 
extension was to 15-20 degrees.  The right knee showed 
flexion of about 104 degrees with pain at the extreme.  Right 
knee extension was -30 degrees from full extension which 
resulted in difficulty walking.  Strength was decreased on 
the right side to 3/5.  There was also a decrease in strength 
in the left upper extremity.  The strength of the biceps, 
forearm, and wrists on the left side showed a 3/5, which was 
a decrease in the strength.  Movement was smooth, however, as 
the strength was 3-4/5.  

The lumbar spine showed anterior flexion while standing, to 
approximately 80 degrees.  There were no complaints of pain 
until the veteran got to the extreme of his range of motion.  
This pain ran from the lumbosacral spine down the back of the 
right thigh to the right ankle.  The pain was described as 
intermittent.  

X-ray of the right forearm was essentially negative, and 
range of motion was normal.  

VA neurological examination showed definite ulnar palsy of 
the left arm.  There were also symptoms of sciatica in the 
right buttock, probably caused by compression which sitting, 
but without evidence of a lumbar disk.  The examiner opined 
that the veteran's sciatica was most likely caused by his 
inactivity and his sitting for prolonged periods of time, as 
well as the loss of soft tissue in his buttock.  

VA general medical examination report shows that the veteran 
experienced a traumatic accident to the foot the previous 
year which resulted in toes being amputated.  The examiner 
noted that the veteran ambulated using a four-prong walker.  
There was some limited range of motion (probably 15 to 20%) 
of maximum) of the trunk, spine, and neck.  At times, the 
veteran was able to use a cane for ambulation although he had 
problems with balance.  While the veteran limited his 
traveling, he was able to go to his doctor's appointments.  
He was able to dress himself approximately 70% of the time.  
He could brush his teeth, and he did not need help eating.  
He could open and close doors, and he did some self-bathing.  

The veteran indicated that he had good days and bad days, 
and, on the bad days, his wife had to help with his dressing 
and bathing portions of his daily activity.  It was the 
physician's opinion that the veteran needed aid and 
attendance once or twice a week, because he could do a fair 
amount of his own self needs.  


Criteria 

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
increased pension.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 
C.F.R. § 3.351(a)(1) (2001).

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  See 38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.

38 C.F.R. § 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.


It is not required that all of the above described disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions that the claimant is 
unable to perform should be considered in connection with his 
condition as a whole. It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there is a constant 
need.  Id.

Determinations that the claimant is so helpless as to be in 
need of regular aid and attendance of another will not be 
based solely on an opinion that his condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996) the Court held that 
in order to be awarded SMP on the basis of the need for aid 
and attendance, the record must show at least one of the 
enumerated factors in § 3.352(a).  Turco, supra, at 224.

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent disabling, the veteran (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is substantially confined as a direct result of his or 
her disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all of the evidence and 
material of record in an appropriate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, and the benefit of the 
doubt doctrine in resolving each issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decision, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to SMP, a rationale of the denial, and 
he was notified of his appellate rights.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claim under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Special Monthly Pension

In this instance, the veteran has been awarded a permanent 
and total disability rating for pension purposes, therefore, 
it is recognized that he is significantly disabled.  
Nevertheless, the evidence of record fails to show that he is 
entitled to SMP on the basis of the need for regular aid and 
attendance under the present criteria.

The medical evidence shows that the veteran is able to take 
care of significant amount of his own necessities.  While he 
does have difficulty walking and ambulating, particularly 
since the amputation of toes, it was noted by the examiner in 
2001 that the veteran was not bedridden and was able to dress 
himself most of the time.  The examiner also noted that the 
veteran could accomplish a fair amount of his own self needs, 
and it was opined that the veteran needed aid and attendance 
once or twice a week.  

Here, it is clear from the medical evidence that the veteran 
is not a patient in a nursing home as he has reported that 
has hired someone to come in and do housework and cook him 
meals.  Moreover, it is not asserted, nor is it indicated 
that he is blind in both eyes or nearly so.  While he is 
indeed making use of a prosthesis on the left, his right eye 
vision in 1997 was 20/25, near, and 20/20, far.  There was no 
diplopia and visual field deficit in the right eye.  
Furthermore, the record reflects that he is able to dress 
himself approximately 70% of the time.  

Further, there is no reflection in the record that the 
veteran requires frequent need of adjustment of any special 
prosthetic or orthopedic appliances, nor does it show that he 
is incapable of feeding himself.  It was noted by a VA 
examiner in 2001 that the veteran ambulated with the aid of a 
walker and/or a cane.  It was further noted that the veteran 
could feed himself and accomplish many of his self-bathing 
needs.  

Moreover, there is no showing in the recent VA examinations 
or medical records that the veteran is incapacitated to the 
extent that he requires care and assistance on a regular 
basis to protect him from hazards or dangers incident to his 
daily environment.

The foregoing evidence shows that the veteran does not meet 
any of the factors listed in 38 C.F.R. § 3.352(a) for an 
award of aid and attendance benefits and in this regard his 
claim is denied.

As to the veteran's eligibility for pension benefits paid at 
the housebound rate, it is not shown that he has a single 
permanent disability rated as 100 percent disabling, the 
threshold requirement for qualification for pension benefits 
at the housebound rate.  The record does not show that he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area.  See 38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 38 
C.F.R. §§ 3.35l(d) (2001).  In fact, a VA examiner in 2001 
stated that the veteran is able to meet his doctor's 
appointments.

Under the circumstances of this case, the Board concludes 
that the criteria for an award of SMP based on housebound 
status are not met.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.



ORDER

Entitlement to SMP is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

